Name: 81/462/EEC: Council Decision of 11 June 1981 on the conclusion of the Convention on long-range transboundary air pollution
 Type: Decision
 Subject Matter: environmental policy;  international affairs;  deterioration of the environment
 Date Published: 1981-06-27

 Important legal notice|31981D046281/462/EEC: Council Decision of 11 June 1981 on the conclusion of the Convention on long-range transboundary air pollution Official Journal L 171 , 27/06/1981 P. 0011 - 0024 Finnish special edition: Chapter 15 Volume 3 P. 0127 Spanish special edition: Chapter 15 Volume 3 P. 0039 Swedish special edition: Chapter 15 Volume 3 P. 0127 Portuguese special edition Chapter 15 Volume 3 P. 0039 Special edition in Czech Chapter 11 Volume 14 P. 225 - 238 Special edition in Estonian Chapter 11 Volume 14 P. 225 - 238 Special edition in Hungarian Chapter 11 Volume 14 P. 225 - 238 Special edition in Lithuanian Chapter 11 Volume 14 P. 225 - 238 Special edition in Latvian Chapter 11 Volume 14 P. 225 - 238 Special edition in Maltese Chapter 11 Volume 14 P. 225 - 238 Special edition in Polish Chapter 11 Volume 14 P. 225 - 238 Special edition in Slovakian Chapter 11 Volume 14 P. 225 - 238 Special edition in Slovenian Chapter 11 Volume 14 P. 225 - 238Council Decisionof 11 June 1981on the conclusion of the Convention on long-range transboundary air pollution(81/462/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament [1],Having regard to the opinion of the Economic and Social Committee [2],Whereas the aim of the Community environment policy as stated in the Declaration of the Council of the European Communities and of the representatives of the Governments of the Member States meeting in the Council of 22 November 1973 on the programme of action of the European Communities on the environment [3], supplemented by the resolution of the Council of the European Communities and of the representatives of the Governments of the Member States meeting within the Council of 17 May 1977 on the continuation and implementation of a European Community policy and action programme on the environment [4], namely the improvement of the quality and setting of life, of the surroundings and living conditions of the peoples of the Community, implies, in particular, preventing, reducing and as far as possible, eliminating pollution and nuisances as well as seeking common solutions to environmental problems with States outside the Community, particularly in international organizations;Whereas one of the principles of the said environment policy is that, in accordance with the declaration of the United Nations Conference on the Human Environment adopted in Stockholm in 1972, care should be taken to ensure that activities carried out in one State do not cause any degradation of the environment in another;Whereas the Community participated in the negotiations, within the framework of the Economic Commission for Europe, of a Convention and resolution on long-range transboundary air pollution;Whereas on 14 November 1979 the Community signed the Convention on long-range transboundary air pollution and approved the resolution on long-range transboundary air pollution in which the signatories to the Convention decided to initiate the provisional implementation of the Convention, within the framework of the Economic Commission for Europe on an interim basis, and undertook to carry out the obligations of the Convention to the maximum extent possible pending its entry into force;Whereas the Community's participation in the implementation of this Convention is necessary in order to attain one of the objectives of the Community; whereas the necessary powers are not provided for by the provisions of the Treaty other than Article 235;Whereas the Community will participate in the implementation of the said Convention by exercising its competence as resulting from the existing common rules as well as those acquired as a result of future acts adopted by the Council, and by using the results of Community actions (research, exchange of information) in the fields concerned;Whereas it is necessary for the Community to that extent to conclude the said Convention,HAS DECIDED AS FOLLOWS:Article 1The Convention on long-range transboundary air pollution is hereby approved on behalf of the European Economic Community.The texts of the said Convention and of the resolution on long-range transboundary air pollution are annexed to this Decision.Article 2The President of the Council shall deposit the act as provided for in Article 15 of the Convention [5].Done at Luxembourg, 11 June 1981.For the CouncilThe PresidentL. Ginjaar[1] OJ No C 59, 10. 3. 1980, p. 71.[2] OJ No C 72, 24. 3. 1980, p. 25.[3] OJ No C 112, 20. 12. 1973, p. 1.[4] OJ No C 139, 13. 6. 1977, p. 1.[5] The date of entry into force of the Convention will be published in the Official Journal of the European Communities by the General Secretariat of the Council.--------------------------------------------------Conventionon long-range transboundary air pollutionTHE PARTIES TO THE PRESENT CONVENTION,DETERMINED to promote relations and cooperation in the field of environmental protection,AWARE of the significance of the activities of the United Nations Economic Commission for Europe in strengthening such relations and cooperation, particularly in the field of air pollution including long-range transport of air pollutants,RECOGNIZING the contribution of the Economic Commission for Europe to the multilateral implementation of the pertinent provisions of the Final Act of the Conference on security and cooperation in Europe,COGNIZANT of the references in the chapter on environment of the Final Act of the Conference on security and cooperation in Europe calling for cooperation to control air pollution and its effects, including long-range transport of air pollutants, and to the development through international cooperation of an extensive programme for the monitoring and evaluation of long-range transport of air pollutants, starting with sulphur dioxide and with possible extension to other pollutants,CONSIDERING the pertinent provisions of the Declaration of the United Nations Conference on the human environment, and in particular principle 21, which expresses the common conviction that States have, in accordance with the Charter of the United Nations and the principles of international law, the sovereign right to exploit their own resources pursuant to their own environmental policies, and the responsibility to ensure that activities within their jurisdiction or control do not cause damage to the environment of other States or of areas beyond the limits of national jurisdiction,RECOGNIZING the existence of possible adverse effects, in the short and long term, of air pollution including transboundary air pollution,CONCERNED that a rise in the level of emissions of air pollutants within the region as forecast may increase such adverse effects,RECOGNIZING the need to study the implications of the long-range transport of air pollutants and the need to seek solutions for the problems identified,AFFIRMING their willingness to reinforce active international cooperation to develop appropriate national policies and by means of exchange of information, consultation, research and monitoring, to coordinate national action for combating air pollution including long-range transboundary air pollution,HAVE AGREED as follows:DefinitionsArticle 1For the purposes of the present Convention:(a) "air pollution" means the introduction by man, directly or indirectly, of substances or energy into the air resulting in deleterious effects of such a na ture as to endanger human health, harm living re sources and ecosystems and material property and impair or interfere with amenities and other legiti mate uses of the environment, and "air pollutants" shall be construed accordingly;(b) "long-range transboundary air pollution" means air pollution whose physical origin is situated wholly or in part within the area under the national jurisdiction of one State and which has adverse effects in the area under the jurisdiction of another State at such a distance that it is not generally possible to distinguish the contribution of individual emission sources or groups of sources.Fundamental principlesArticle 2The Contracting Parties, taking due account of the facts and problems involved, are determined to protect man and his environment against air pollution and shall endeavour to limit and, as far as possible, gradually reduce and prevent air pollution including long-range transboundary air pollution.Article 3The Contracting Parties, within the framework of the present Convention, shall, by means of exchanges of information, consultation, research and monitoring, develop without undue delay policies and strategies which shall serve as a means of combating the discharge of air pollutants, taking into account efforts already made at national and international level.Article 4The Contracting Parties shall exchange information on and review their policies, scientific activities and technical measures aimed at combating, as far as possible, the discharge of air pollutants which may have adverse effects, thereby contributing to the reduction of air pollution including long-range transboundary air pollution.Article 5Consultations shall be held, upon request, at an early stage between, on the one hand, Contracting Parties which are actually affected by or exposed to a significant risk of long-range transboundary air pollution and, on the other hand, Contracting Parties within which and subject to whose jurisdiction a significant contribution to long-range transboundary air pollution originates, or could originate, in connexion with activities carried on or contemplated therein.Air-quality managementArticle 6Taking into account Articles 2 to 5, the on-going research, exchange of information and monitoring and the results thereof, the cost and effectiveness of local and other remedies and in order to combat air pollution, in particular that originating from new or rebuilt installations, each Contracting Party undertakes to develop the best policies and strategies including air-quality management systems and, as part of them, control measures compatible with balanced development, in particular by using the best available technology which is economically feasible and low- and non-waste technology.Research and developmentArticle 7The Contracting Parties, as appropriate to their needs, shall initiate and cooperate in the conduct of research into and/or development of:(a) existing and proposed technologies for reducing emissions of sulphur compounds and other major air pollutants, including technical and economic feasibility, and environmental consequences;(b) instrumentation and other techniques for monitoring and measuring emission rates and ambient concentrations of air pollutants;(c) improved models for a better understanding of the transmission of long-range transboundary air pollutants;(d) the effects of sulphur compounds and other major air pollutants on human health and the environment, including agriculture, forestry, materials, aquatic and other natural ecosystems and visibility, with a view to establishing a scientific basis for dose/effect relationships designed to protect the environment;(e) the economic, social and environmental assessment of alternative measures for attaining environmental objectives, including the reduction of long-range transboundary air pollution;(f) education and training programmes related to the environmental aspects of pollution by sulphur compounds and other major air pollutants.Exchange of informationArticle 8The Contracting Parties, within the framework of the Executive Body referred to in Article 10 and bilaterally, shall, in their common interests, exchange available information on:(a) data on emissions at periods of time to be agreed upon, of agreed air pollutants, starting with sulphur dioxide, coming from grid-units of agreed size, or on the fluxes of agreed air pollutants, starting with sulphur dioxide, across national borders, at distances and at periods of time to be agreed upon;(b) major changes in national policies and in general industrial development, and their potential impact, which would be likely to cause significant changes in long-range transboundary air pollution;(c) control technologies for reducing air pollution relevant to long-range transboundary air pollution;(d) the projected cost of the emission control of sulphur compounds and other major air pollutants on a national scale;(e) meteorological and physico-chemical data relating to the processes during transmission;(f) physico-chemical and biological data relating to the effects of long-range transboundary air pollution and the extent of the damage [1] which these data indicate can be attributed to long-range transboundary air pollution;(g) national, sub-regional and regional policies and strategies for the control of sulphur compounds and other major air pollutants.Implementation and further development of the cooperative programme for the monitoring and evaluation of the long-range transmission of air pollutants in EuropeArticle 9The Contracting Parties stress the need for the implementation of the existing "cooperative programme for the monitoring and evaluation of the long-range transmission of air pollutants in Europe" (hereinafter referred to as EMEP) and, with regard to the further development of this programme, agree to emphasize:(a) the desirability of Contracting Parties joining in and fully implementing EMEP which, as a first step, is based on the monitoring of sulphur dioxide and related substances;(b) the need to use comparable or standardized procedures for monitoring whenever possible;(c) the desirability of basing the monitoring programme on the framework of both national and international programmes. The establishment of monitoring stations and the collection of data shall be carried out under the national jurisdiction of the country in which the monitoring stations are located;(d) the desirability of establishing a framework for a cooperative environmental monitoring programme, based on and taking into account present and future national, sub-regional, regional and other international programmes;(e) the need to exchange data on emissions at periods of time to be agreed upon, of agreed air pollutants, starting with sulphur dioxide, coming from grid-units of agreed size; or on the fluxes of agreed air pollutants, starting with sulphur dioxide, across national borders, at distances and at periods of time to be agreed upon. The method, including the model, used to determine the fluxes, as well as the method, including the model, used to determine the transmission of air pollutants based on the emissions per grid-unit, shall be made available and periodically reviewed, in order to improve the methods and the models;(f) their willingness to continue the exchange and periodic updating of national data on total emissions of agreed air pollutants, starting with sulphur dioxide;(g) the need to provide meteorological and physico-chemical data relating to processes during transmission;(h) the need to monitor chemical components in other media such as water, soil and vegetation, as well as a similar monitoring programme to record effects on health and environment;(i) the desirability of extending the national EMEP networks to make them operational for control and surveillance purposes.Executive BodyArticle 101. The representatives of the Contracting Parties shall, within the framework of the Senior Advisers to Economic Commission for Europe Governments on Environmental Problems, constitute the Executive Body of the present Convention, and shall meet at least annually in that capacity.2. The Executive Body shall:(a) review the implementation of the present Convention;(b) establish, as appropriate, working groups to consider matters related to the implementation and development of the present Convention and to this end to prepare appropriate studies and other documentation and to submit recommendations to be considered by the Executive Body;(c) fulfil such other functions as may be appropriate under the provisions of the present Convention.3. The Executive Body shall utilize the Steering Body for the EMEP to play an integral part in the operation of the present Convention, in particular with regard to data collection and scientific cooperation.4. The Executive Body, in discharging its functions, shall, when it deems appropriate, also make use of information from other relevant international organizations.SecretariatArticle 11The Executive Secretary of the Economic Commission for Europe shall carry out, for the Executive Body, the following secretariat functions:(a) to convene and prepare the meetings of the Executive Body;(b) to transmit to the Contracting Parties reports and other information received in accordance with the provisions of the present Convention;(c) to discharge the functions consigned by the Executive Body.Amendments to the ConventionArticle 121. Any Contracting Party may propose amendments to the present Convention.2. The text of proposed amendments shall be submitted in writing to the Executive Secretary of the Economic Commission for Europe, who shall communicate them to all Contracting Parties. The Executive Body shall discuss proposed amendments at its next annual meeting provided that such proposals have been circulated by the Executive Secretary of the Economic Commission for Europe to the Contracting Parties at least 90 days in advance.3. An amendment to the present Convention shall be adopted by consensus of the representatives of the Contracting Parties, and shall enter into force for the Contracting Parties which have accepted it on the 90th day after the date on which two-thirds of the Contracting Parties have deposited their instruments of acceptance with the depositary. Thereafter, the amendment shall enter into force for any other Contracting Party on the 90th day after the date on which that Contracting Party deposits its instrument of acceptance of the amendment.Settlement of disputesArticle 13If a dispute arises between two or more Contracting Parties to the present Convention as to the interpretation or application of the Convention, they shall seek a solution by negotiation or by any other method of dispute settlement acceptable to the Parties to the dispute.SignatureArticle 141. The present Convention shall be open for signature at the United Nations Office at Geneva from 13 to 16 November 1979 on the occasion of the High-Level Meeting within the framework of the Economic Commission for Europe on the Protection of the Environment, by the member States of the Economic Commission for Europe as well as States having consultative status with the Economic Commission for Europe, pursuant to paragraph 8 of Economic and Social Council Resolution 36 (IV) of 28 March 1947, and by regional economic integration organizations, constituted by sovereign States, members of the Economic Commission for Europe, which have competence in respect of the negotiation, conclusion and application of international agreements in matters covered by the present Convention.2. In matters within their competence, such regional economic integration organizations shall, on their own behalf, exercise the rights and fulfil the responsibilities which the present Convention attributes to their member States. In such cases, the member States of these organizations shall not be entitled to exercise such rights individually.Ratification, acceptance, approval and accessionArticle 151. The present Convention shall be subject to ratification, acceptance or approval.2. The present Convention shall be open for accession as from 17 November 1979 by the States and organizations referred to in Article 14 (1).3. The instruments of ratification, acceptance, approval or accession shall be deposited with the Secretary-General of the United Nations, who will perform the functions of the depositary.Entry into forceArticle 161. The present Convention shall enter into force on the 90th day after the date of deposit of the 24th instrument of ratification, acceptance, approval or accession.2. For each Contracting Party which ratifies, accepts or approves the present Convention or accedes thereto after the deposit of the 24th instrument of ratification, acceptance, approval or accession, the Convention shall enter into force on the 90th day after the date of deposit by such Contracting Party of its instrument of ratification, acceptance, approval or accession.WithdrawalArticle 17At any time after five years from the date on which the present Convention has come into force with respect to a Contracting Party, that Contracting Party may withdraw from the Convention by giving written notification to the depositary. Any such withdrawal shall take effect on the 90th day after the date of its receipt by the depositary.Authentic textsArticle 18The original of the present Convention, of which the English, French and Russian texts are equally authentic, shall be deposited with the Secretary-General of the United Nations.[1] The present Convention does not contain a rule on State liability as to damage.--------------------------------------------------Resolutionon long-range transboundary air pollutionThe Signatories to the Convention on long-range transboundary air pollution of 13 November 1979,Decide that they shall, within the framework of the Economic Commission for Europe and the Senior Advisers to ECE Governments on Environmental Problems, initiate, as soon as possible and on an interim basis, the provisional implementation of the Convention on long-range transboundary air pollution; they undertake to carry out the obligations arising from the Convention to the maximum extent possible pending its entry into force;Agree that the necessary authority should be given to the Economic Commission for Europe and to its Executive Secretary to provide for a sufficient secretariat and, in the framework of the existing budgetary structure, for the appropriate financial means;Further decide to develop without delay further cooperation in problem areas within the scope of the Convention. In particular they will seek to bring closer together their policies and strategies for combating air pollution including long-range transboundary air pollution;Declare that such strategies and policies shall be aimed at limiting, and, as far as possible, gradually reducing and preventing air pollution, including long-range transboundary air pollution. These shall be implemented progressively and the designated competent body shall review regularly the progress achieved at national level. To this end the signatories will attach highest priority to the completion of a document setting out the strategies and policies of each of the signatories for the abatement of air pollution caused by sulphur compounds.--------------------------------------------------Conventionsur la pollution atmosphÃ ©rique transfrontiÃ ¨re Ã longue distanceLES PARTIES Ã LA PRÃ SENTE CONVENTION,RÃ SOLUES Ã promouvoir les relations et la coopÃ ©ration en matiÃ ¨re de protection de l'environnement,CONSCIENTES de l'importance des activitÃ ©s de la commission Ã ©conomique des Nations unies pour l'Europe en ce qui concerne le renforcement de ces relations et de cette coopÃ ©ration en particulier dans le domaine de la pollution atmosphÃ ©rique, y compris le transport Ã longue distance des polluants atmosphÃ ©riques,RECONNAISSANT la contribution de la commission Ã ©conomique pour l'Europe Ã l'application multilatÃ ©rale des dispositions pertinentes de l'acte final de la confÃ ©rence sur la sÃ ©curitÃ © et la coopÃ ©ration en Europe,TENANT COMPTE de l'appel contenu dans le chapitre de l'acte final de la confÃ ©rence sur la sÃ ©curitÃ © et la coopÃ ©ration en Europe relatif Ã l'environnement, Ã la coopÃ ©ration en vue de combattre la pollution de l'air et les effets de cette pollution, notamment le transport de polluants atmosphÃ ©riques Ã longue distance, et Ã l'Ã ©laboration, par la voie de la coopÃ ©ration internationale, d'un vaste programme de surveillance et d'Ã ©valuation du transport Ã longue distance des polluants de l'air, en commenÃ §ant par le dioxyde de soufre, puis en passant Ã ©ventuellement Ã d'autres polluants.CONSIDÃ RANT les dispositions appropriÃ ©es de la dÃ ©claration de la confÃ ©rence des Nations unies sur l'environnement de l'homme, et en particulier le principe 21, lequel exprime la conviction commune que, conformÃ ©ment Ã la charte des Nations unies et aux principes du droit international, les Ã tats ont le droit souverain d'exploiter leurs propres ressources selon leurs propres politiques d'environnement et ont le devoir de faire en sorte que les activitÃ ©s exercÃ ©es dans les limites de leur juridiction et sous leur contrÃ ´le ne causent pas de dommage Ã l'environnement dans d'autres Ã tats ou dans des rÃ ©gions ne relevant d'aucune juridiction nationale,RECONNAISSANT la possibilitÃ © que la pollution de l'air, y compris la pollution atmosphÃ ©rique transfrontiÃ ¨re, provoque Ã court ou Ã long terme des effets dommageables,CRAIGNANT que l'augmentation prÃ ©vue du niveau des Ã ©missions de polluants atmosphÃ ©riques dans la rÃ ©gion ne puisse accroÃ ®tre ces effets dommageables,RECONNAISSANT la nÃ ©cessitÃ © d'Ã ©tudier les incidences du transport des polluants atmosphÃ ©riques Ã longue distance et de chercher des solutions aux problÃ ¨mes identifiÃ ©s,AFFIRMANT leur rÃ ©solution de renforcer la coopÃ ©ration internationale active pour Ã ©laborer les politiques nationales nÃ ©cessaires et, par des Ã ©changes d'informations, des consultations et des activitÃ ©s de recherche et de surveillance, de coordonner les mesures prises par les pays pour combattre la pollution de l'air, y compris la pollution atmosphÃ ©rique transfrontiÃ ¨re Ã longue distance,SONT CONVENUES de ce qui suit :DÃ ©finitionsArticle premierAux fins de la prÃ ©sente convention :a) l'expression "pollution atmosphÃ ©rique" dÃ ©signe l'introduction dans l'atmosphÃ ¨re par l'homme, directement ou indirectement, de substances ou d'Ã ©nergie ayant une action nocive de nature Ã mettre en danger la santÃ © de l'homme, Ã endommager les ressources biologiques et les Ã ©cosystÃ ¨mes, Ã dÃ ©tÃ ©riorer les biens matÃ ©riels, et Ã porter atteinte ou nuire aux valeurs d'agrÃ ©ment et aux autres utilisations lÃ ©gitimes de l'environnement, l'expression "polluants atmosphÃ ©riques" Ã ©tant entendue dans le mÃ ªme sens ;b) l'expression "pollution atmosphÃ ©rique trans frontiÃ ¨re Ã longue distance" dÃ ©signe la pollution atmosphÃ ©rique dont la source physique est comprise totalement ou en partie dans une zone soumise Ã la juridiction nationale d'un Ã tat et qui exerce des effets dommageables dans une zone soumise Ã la juridiction d'un autre Etat Ã une distance telle qu'il n'est gÃ ©nÃ ©ralement pas possible de distinguer les apports des sources individuelles ou groupes de sources d'Ã ©mission.Principes fondamentauxArticle 2Les parties contractantes, tenant dÃ »ment compte des faits et des problÃ ¨mes en cause, sont dÃ ©terminÃ ©es Ã protÃ ©ger l'homme et son environnement contre la pollution atmosphÃ ©rique et s'efforceront de limiter et, autant que possible, de rÃ ©duire graduellement et de prÃ ©venir la pollution atmosphÃ ©rique, y compris la pollution atmosphÃ ©rique transfrontiÃ ¨re Ã longue distance.Article 3Dans le cadre de la prÃ ©sente convention, les parties contractantes Ã ©laboreront sans trop tarder, au moyen d'Ã ©changes d'informations, de consultations et d'activitÃ ©s de recherche et de surveillance, des politiques et stratÃ ©gies qui leur serviront Ã combattre les rejets de polluants atmosphÃ ©riques, compte tenu des efforts dÃ ©jÃ entrepris aux niveaux national et international.Article 4Les parties contractantes Ã ©changeront des informations et procÃ ©deront Ã des tours d'horizon sur leurs politiques, leurs activitÃ ©s scientifiques et les mesurestechniques ayant pour objet de combattre dans toute la mesure du possible les rejets de polluants atmosphÃ ©riques qui peuvent avoir des effets dommageables, et ainsi de rÃ ©duire la pollution atmosphÃ ©rique, y compris la pollution atmosphÃ ©rique transfrontiÃ ¨re Ã longue distance.Article 5Des consultations seront tenues Ã bref dÃ ©lai, sur demande, entre, d'une part, la ou les parties contractantes effectivement affectÃ ©es par la pollution atmosphÃ ©rique transfrontiÃ ¨re Ã longue distance ou qui sont exposÃ ©es Ã un risque significatif d'une telle pollution et, d'autre part, la ou les parties contractantes sur le territoire et dans la juridiction desquels un apport substantiel Ã la pollution atmosphÃ ©rique transfrontiÃ ¨re Ã longue distance est crÃ ©Ã © ou pourrait Ã ªtre crÃ ©Ã © du fait d'activitÃ ©s qui y sont menÃ ©es ou envisagÃ ©es.Gestion de la qualitÃ © de l'airArticle 6Compte tenu des articles 2 Ã 5, des recherches en cours, des Ã ©changes d'informations et des activitÃ ©s de surveillance et de leurs rÃ ©sultats, du coÃ »t et de l'efficacitÃ © des mesures correctives prises localement et d'autres mesures, et pour combattre la pollution atmosphÃ ©rique, en particulier celle qui provient d'installations nouvelles ou transformÃ ©es, chaque partie contractante s'engage Ã Ã ©laborer les meilleures politiques et stratÃ ©gies, y compris des systÃ ¨mes de gestion de la qualitÃ © de l'air et, dans le cadre de ces systÃ ¨mes, des mesures de contrÃ ´le qui soient compatibles avec un dÃ ©veloppement Ã ©quilibrÃ ©, en recourant notamment Ã la meilleure technologie disponible et Ã ©conomiquement applicable et Ã des techniques produisant peu ou pas de dÃ ©chets.Recherche et dÃ ©veloppementArticle 7Les parties contractantes, suivant leurs besoins, entreprendront des activitÃ ©s concertÃ ©es de recherche et/ou de dÃ ©veloppement dans les domaines suivants :a) techniques existantes et proposÃ ©es de rÃ ©duction des Ã ©missions de composÃ ©s sulfureux et des principaux autres polluants atmosphÃ ©riques, y compris la faisabilitÃ © technique et la rentabilitÃ © de ces techniques et leurs rÃ ©percussions sur l'environnement ;b) techniques d'instrumentation et autres techniques permettant de surveiller et mesurer les taux d'Ã ©missions et les concentrations ambiantes de polluants atmosphÃ ©riques ;c) modÃ ¨les amÃ ©liorÃ ©s pour mieux comprendre le transport de polluants atmosphÃ ©riques transfrontiÃ ¨re Ã longue distance ;d) effets des composÃ ©s sulfureux et des principaux autres polluants atmosphÃ ©riques sur la santÃ © de l'homme et l'environnement, y compris l'agriculture, la sylviculture, les matÃ ©riaux, les Ã ©cosystÃ ¨mes aquatiques et autres et la visibilitÃ ©, en vue d'Ã ©tablir sur un fondement scientifique la dÃ ©termination de relations dose/effet aux fins de la protection de l'environnement ;e) Ã ©valuation Ã ©conomique, sociale et Ã ©cologique d'autres mesures permettant d'atteindre les objectifs relatifs Ã l'environnement, y compris la rÃ ©duction de la pollution atmosphÃ ©rique transfrontiÃ ¨re Ã longue distance ;f) Ã ©laboration de programmes d'enseignement et de formation concernant la pollution de l'environnement par les composÃ ©s sulfureux et les principaux autres polluants atmosphÃ ©riques.Echanges d'informationsArticle 8Les parties contractantes Ã ©changeront, dans le cadre de l'organe exÃ ©cutif visÃ © Ã l'article 10 ou bilatÃ ©ralement, et dans leur intÃ ©rÃ ªt commun, des informations :a) sur les taux d'Ã ©missions, selon une pÃ ©riodicitÃ © Ã convenir, de polluants atmosphÃ ©riques convenus, en commenÃ §ant par le dioxyde de soufre, Ã partir de grilles territoriales de dimensions convenues, ou sur les flux de polluants atmosphÃ ©riques convenus, en commenÃ §ant par le dioxyde de soufre, qui traversent les frontiÃ ¨res des Ã tats, Ã des distances et selon une pÃ ©riodicitÃ © Ã convenir ;b) sur les principaux changements survenus dans les politiques nationales et dans le dÃ ©veloppement industriel en gÃ ©nÃ ©ral, et leurs effets possibles, qui seraient de nature Ã provoquer des modifications importantes de la pollution atmosphÃ ©rique transfrontiÃ ¨re Ã longue distance ;c) sur les techniques de rÃ ©duction de la pollution atmosphÃ ©rique agissant sur la pollution atmosphÃ ©rique transfrontiÃ ¨re Ã longue distance ;d) sur le coÃ »t prÃ ©vu de la lutte Ã l'Ã ©chelon des pays contre les Ã ©missions de composÃ ©s sulfureux et des autres principaux polluants atmosphÃ ©riques ;e) sur les donnÃ ©es mÃ ©tÃ ©orologiques et physico-chimiques relatives aux phÃ ©nomÃ ¨nes survenant pendant le transport des polluants ;f) sur les donnÃ ©es physico-chimiques et biologiques relatives aux effets de la pollution atmosphÃ ©rique transfrontiÃ ¨re Ã longue distance et sur l'Ã ©tendue des dommages [1] qui, d'aprÃ ¨s ces donnÃ ©es, sont imputables Ã la pollution atmosphÃ ©rique transfrontiÃ ¨re Ã longue distance ;g) sur les politiques et stratÃ ©gies nationales, sous-rÃ ©gionales et rÃ ©gionales de lutte contre les composÃ ©s sulfureux et les principaux autres polluants atmosphÃ ©riques.Mise en Ã uvre et Ã ©largissement du programme concertÃ © de surveillance continue et d'Ã ©valuation du transport Ã longue distance des polluants atmosphÃ ©riques en EuropeArticle 9Les parties contractantes soulignent la nÃ ©cessitÃ © de mettre en Ã uvre le "Programme concertÃ © de surveillance et d'Ã ©valuation du transport Ã longue distance des polluants atmosphÃ ©riques en Europe" (ci-aprÃ ¨s dÃ ©nommÃ © EMEP) existant et, s'agissant de l'Ã ©largissement de ce programme, conviennent de mettre l'accent sur :a) l'intÃ ©rÃ ªt pour elles de participer et de donner plein effet Ã l'EMEP qui, dans une premiÃ ¨re Ã ©tape, est axÃ © sur la surveillance continue du dioxyde de soufre et des substances apparentÃ ©es ;b) la nÃ ©cessitÃ © d'utiliser, chaque fois que c'est possible, des mÃ ©thodes de surveillance comparables ou normalisÃ ©es ;c) l'intÃ ©rÃ ªt d'Ã ©tablir le programme de surveillance continue dans le cadre de programmes tant nationaux qu'internationaux. L'Ã ©tablissement de stations de surveillance continue et la collecte de donnÃ ©es relÃ ¨veront de la juridiction des pays oÃ ¹ sont situÃ ©es ces stations ;d) l'intÃ ©rÃ ªt d'Ã ©tablir un cadre de programme concertÃ © de surveillance continue de l'environnement qui soit fondÃ © sur les programmes nationaux, sous-rÃ ©gionaux, rÃ ©gionaux et les autres programmes internationaux actuels et futurs et qui en tienne compte ;e) la nÃ ©cessitÃ © d'Ã ©changer des donnÃ ©es sur les Ã ©missions, selon une pÃ ©riodicitÃ © Ã convenir, de polluants atmosphÃ ©riques convenus (en commenÃ §ant par le dioxyde de soufre) Ã partir de grilles territoriales de dimensions convenues, ou sur les flux de polluants atmosphÃ ©riques convenus (en commenÃ §ant par le dioxyde de soufre) qui traversent les frontiÃ ¨res des Ã tats, Ã des distances et selon une pÃ ©riodicitÃ © Ã convenir. La mÃ ©thode, y compris le modÃ ¨le, employÃ ©e pour dÃ ©terminer les flux, ainsi que la mÃ ©thode, y compris le modÃ ¨le, employÃ ©e pour dÃ ©terminer l'existence du transport de polluants atmosphÃ ©riques, d'aprÃ ¨s les Ã ©missions par grille territoriale, seront rendus disponibles et passÃ ©s en revue pÃ ©riodiquement aux fins d'amÃ ©lioration ;f) leur intention de poursuivre l'Ã ©change et la mise Ã jour pÃ ©riodique des donnÃ ©es nationales sur les Ã ©missions totales de polluants atmosphÃ ©riques convenus, en commenÃ §ant par le dioxyde de soufre ;g) la nÃ ©cessitÃ © de fournir des donnÃ ©es mÃ ©tÃ ©orologiques et physico-chimiques relatives aux phÃ ©nomÃ ¨nes survenant pendant le transport ;h) la nÃ ©cessitÃ © d'assurer la surveillance continue des composÃ ©s chimiques dans d'autres milieux tels que l'eau, le sol et la vÃ ©gÃ ©tation, et de mettre en Ã uvre un programme de surveillance analogue pour enregistrer les effets sur la santÃ © et l'environnement ;i) l'intÃ ©rÃ ªt d'Ã ©largir les rÃ ©seaux nationaux de l'EMEP pour les rendre opÃ ©rationnels Ã des fins de lutte et de surveillance.Organe exÃ ©cutifArticle 101. Les reprÃ ©sentants des parties contractantes constitueront, dans le cadre des conseillers des gouvernements des pays de la commission Ã ©conomique pour l'Europe pour les problÃ ¨mes de l'environnement, l'organe exÃ ©cutif de la prÃ ©sente convention et se rÃ ©uniront au moins une fois par an en cette qualitÃ ©.2. L'organe exÃ ©cutif :a) passera en revue la mise en Ã uvre de la prÃ ©sente convention ;b) constituera, selon qu'il conviendra, des groupes de travail pour Ã ©tudier des questions liÃ ©es Ã la mise en Ã uvre et au dÃ ©veloppement de la prÃ ©sente convention, et Ã cette fin pour prÃ ©parer les Ã ©tudes et la documentation nÃ ©cessaires et pour lui soumettre des recommandations ;c) exercera toutes autres fonctions qui pourraient Ã ªtre nÃ ©cessaires en vertu des dispositions de la prÃ ©sente convention.3. L'organe executif utilisera les services de l'organe directeur de l'EMEP pour que ce dernier participe pleinement aux activitÃ ©s de la prÃ ©sente convention, en particulier en ce qui concerne la collecte de donnÃ ©es et la coopÃ ©ration scientifique.4. Dans l'exercice de ses fonctions, l'organe exÃ ©cutif utilisera aussi, quand il le jugera utile, les informations fournies par d'autres organisations internationales compÃ ©tentes.SecrÃ ©tariatArticle 11Le secrÃ ©taire exÃ ©cutif de la commission Ã ©conomique pour l'Europe assurera, pour le compte de l'organe exÃ ©cutif, les fonctions suivantes :a) convocation et prÃ ©paration des rÃ ©unions de l'organe exÃ ©cutif ;b) transmission aux parties contractantes des rapports et autres informations reÃ §us en application des dispositions de la prÃ ©sente convention ;c) toutes autres fonctions qui pourraient lui Ã ªtre confiÃ ©es par l'organe exÃ ©cutif.Amendements Ã la conventionArticle 121. Toute partie contractante est habilitÃ ©e Ã proposer des amendements Ã la prÃ ©sente convention.2. Le texte des amendements proposÃ ©s sera soumis par Ã ©crit au secrÃ ©taire exÃ ©cutif de la commission Ã ©conomique pour l'Europe qui le communiquera Ã toutes les parties contractantes. L'organe exÃ ©cutif examinera les amendements proposÃ ©s Ã sa rÃ ©union annuelle suivante, pour autant que ces propositions aient Ã ©tÃ © communiquÃ ©es aux parties contractantes par le secrÃ ©taire exÃ ©cutif de la commission Ã ©conomique pour l'Europe au moins quatre-vingt-dix jours Ã l'avance.3. Un amendement Ã la prÃ ©sente convention devra Ã ªtre adoptÃ © par consensus des reprÃ ©sentants des parties contractantes, et entrera en vigueur pour les parties contractantes qui l'auront acceptÃ © le quatre-vingt-dixiÃ ¨me jour Ã compter de la date Ã laquelle les deux tiers des parties contractantes auront dÃ ©posÃ © leur instrument d'acceptation auprÃ ¨s du dÃ ©positaire. Par la suite, l'amendement entrera en vigueur pour toute autre partie contractante le quatre-vingt-dixiÃ ¨me jour Ã compter de la date Ã laquelle ladite partie contractante aura dÃ ©posÃ © son instrument d'acceptation de l'amendement.RÃ ¨glement des diffÃ ©rendsArticle 13Si un diffÃ ©rend vient Ã surgir entre deux ou plusieurs parties contractantes Ã la prÃ ©sente convention quant Ã l'interprÃ ©tation ou Ã l'application de la convention, lesdites parties rechercheront une solution par la nÃ ©gociation ou par toute autre mÃ ©thode de rÃ ¨glement des diffÃ ©rends qui leur soit acceptable.SignatureArticle 141. La prÃ ©sente convention sera ouverte Ã la signature des Ã tats membres de la commission Ã ©conomique pour l'Europe, des Ã tats jouissant du statut consultatif auprÃ ¨s de la commission Ã ©conomique pour l'Europe en vertu du paragraphe 8 de la rÃ ©solution 36 (IV) du 28 mars 1947 du Conseil Ã ©conomique et social et des organisations d'intÃ ©gration Ã ©conomique rÃ ©gionale constituÃ ©es par des Ã tats souverains membres de la commission Ã ©conomique pour l'Europe et ayant compÃ ©tence pour nÃ ©gocier, conclure et appliquer des accords internationaux dans les matiÃ ¨res couvertes par la prÃ ©sente convention, Ã l'office des Nations unies Ã GenÃ ¨ve, du 13 au 16 novembre 1979, Ã l'occasion de la rÃ ©union Ã haut niveau, dans le cadre de la commission Ã ©conomique pour l'Europe, sur la protection de l'environnement.2. S'agissant de questions qui relÃ ¨vent de leur compÃ ©tence, ces organisations d'intÃ ©gration Ã ©conomique rÃ ©gionale pourront, en leur nom propre, exercer les droits et s'acquitter des responsabilitÃ ©s que la prÃ ©sente convention confÃ ¨re Ã leurs Ã tats membres. En pareil cas, les Ã tats membres de ces organisations ne seront pas habilitÃ ©s Ã exercer ces droits individuellement.Ratification, acceptation, approbation et adhÃ ©sionArticle 151. La prÃ ©sente convention sera soumise Ã ratification, acceptation ou approbation.2. La prÃ ©sente convention sera ouverte Ã l'adhÃ ©sion, Ã compter du 17 novembre 1979, dÃ ¨s Ã tats et organisations visÃ ©s au paragraphe 1 de l'article 14.3. Les instruments de ratification, d'acceptation, d'approbation ou d'adhÃ ©sion seront dÃ ©posÃ ©s auprÃ ¨s du secrÃ ©taire gÃ ©nÃ ©ral de l'Organisation des Nations unies, qui remplira les fonctions de dÃ ©positaire.EntrÃ ©e en vigueurArticle 161. La prÃ ©sente convention entrera en vigueur le quatre-vingt-dixiÃ ¨me jour Ã compter de la date de dÃ ©pÃ ´t du vingt-quatriÃ ¨me instrument de ratification, d'acceptation, d'approbation ou d'adhÃ ©sion.2. Pour chacune des parties contractantes qui ratifie, accepte ou approuve la prÃ ©sente convention ou y adhÃ ¨re aprÃ ¨s le dÃ ©pÃ ´t du vingt-quatriÃ ¨me instrument de ratification, d'acceptation, d'approbation ou d'adhÃ ©sion, la convention entrera en vigueur le quatre-vingt-dixiÃ ¨me jour Ã compter de la date du dÃ ©pÃ ´t par ladite partie contractante de son instrument de ratification, d'acceptation, d'approbation ou d'adhÃ ©sion.RetraitArticle 17Ã tout moment aprÃ ¨s cinq annÃ ©es Ã compter de la date Ã laquelle la prÃ ©sente convention sera entrÃ ©e en vigueur Ã l'Ã ©gard d'une partie contractante, ladite partie contractante pourra se retirer de la convention par notification Ã ©crite adressÃ ©e au dÃ ©positaire. Ce retrait prendra effet le quatre-vingt-dixiÃ ¨me jour Ã compter de la date de rÃ ©ception de la notification par le dÃ ©positaire.Textes authentiquesArticle 18L'original de la prÃ ©sente convention, dont les textes anglais, franÃ §ais et russe sont Ã ©galement authentiques, sera dÃ ©posÃ © auprÃ ¨s du secrÃ ©taire gÃ ©nÃ ©rai de l'Organisation des Nations unies.[1] La prÃ ©sente convention ne contient pas de disposition concernant la responsabilitÃ © des Ã tats en matiÃ ¨re de dommages.--------------------------------------------------RÃ ©solutionsur la pollution atmosphÃ ©rique transfrontiÃ ¨re a longue distanceLes signataires de la convention sur la pollution atmosphÃ ©rique transfrontiÃ ¨re Ã longue distance du 13 novembre 1979,dÃ ©cident que, dans le cadre de la commission Ã ©conomique pour l'Europe et des conseillers des gouvernements des pays de la commission Ã ©conomique pour l'Europe pour les problÃ ¨mes de l'environnement, ils commenceront, dÃ ¨s que possible et Ã titre intÃ ©rimaire, Ã mettre en Ã uvre provisoirement la convention sur la pollution atmosphÃ ©rique transfrontiÃ ¨re Ã longue distance; ils s'engagent Ã exÃ ©cuter dans toute la mesure du possible les obligations dÃ ©coulant de la convention en attendant son entree en vigueur ;conviennent que la commission Ã ©conomique pour l'Europe et son secretaire executif devront Ã ªtre investis des pouvoirs nÃ ©cessaires pour disposer d'un secretariat suffisant et, dans le cadre de la structure budgÃ ©taire existante, des moyens financiers correspondants ;dÃ ©cident en outre de resserrer sans tarder leur cooperation dans les domaines critiques relevant de la convention. En particulier, ils s'efforceront de rapprocher leurs politiques et stratÃ ©gies de lutte contre la pollution atmosphÃ ©rique, y compris la pollution atmosphÃ ©rique transfrontiÃ ¨re Ã longue distance ;dÃ ©clarent que ces strategies et politiques viseront Ã limiter et, autant que possible, Ã rÃ ©duire graduellement et prÃ ©venir la pollution atmosphÃ ©rique, y compris la pollution atmosphÃ ©rique transfrontiÃ ¨re Ã longue distance. Elles seront appliquÃ ©es progressivement et l'organe competent dÃ ©signÃ © passera rÃ ©guliÃ ¨rement en revue les progrÃ ¨s rÃ ©alisÃ ©s au niveau national. Ã cette fin, les signataires donneront un rang de prioritÃ © trÃ ¨s Ã ©levÃ © Ã l'elaboration d'un document exposant les strategies et politiques suivies par chacun pour rÃ ©duire la pollution atmosphÃ ©rique causÃ ©e par les composÃ ©s sulfureux.--------------------------------------------------